DETAILED ACTION

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
Claim 3 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The phrase "such as" (present in the language describing the second intermediate layer) renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Additionally, claim 3 contains the trademark/trade name Solane® (see the attached product literature "SOLANE: Our SPB aliphatic solvents" from TotalEnergies).  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b).  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a solvent and, accordingly, the identification/description is indefinite.

Claim Rejections - 35 USC § 102
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yeh et al. (US 2004/0183434 A1).
	Yeh et al. is directed to an electroluminescent element comprising a transparent electrode, a phosphor layer, a dielectric layer, and a rear electrode (paragraph 0012).  The transparent electrode corresponds to the outer layer of the claim; the phosphor layer corresponds to the second intermediate layer; the dielectric layer corresponds to the first intermediate layer; the rear electrode corresponds to the inner layer.  The transparent electrode may be formed from an ink (paragraph 0024).  The phosphor layer is formed from an ink or paste containing phosphor particles, binder resins, solvents, and additives such as dispersing and leveling agents (paragraph 0025).  The dielectric layer is formed from an ink or paste containing dielectric particles, a binder resin, solvent, and additives such as dispersing and leveling agents (paragraph 0026).  The dielectric layer completely covers the rear electrode (Figure 1), thus not allowing a direct electrical connection between the transparent and rear electrodes.  The rear electrode may be formed from a paste or ink based on silver containing an acrylic or polyurethane binder resin (paragraph 0027).
	While Yeh et al. do not explicitly teach that the composition for forming the transparent electrode comprises a solvent and binder resin, one of ordinary skill in the art would expect an ink to inherently contain both a solvent and a binder resin.  Additionally, one of ordinary skill in the art would expect the solvent to be volatile since the layers of the resulting article are solid.  Such a solvent reads on a reducer solvent - which is described in the instant specification as being "toluene, xylene … or other volatile solvent" (see page 4, lines 4-8 of the instant specification).
.

Claim Rejections - 35 USC § 103
Claims 1-13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Zsinko et al. (US 8,470,388 B1) in view of Yeh et al. (US 2004/0183434 A1).
	Zsinko et al. is directed to an electroluminescent system formed by sequentially painting an electrically conductive backplane, dielectric layer, phosphor layer, and electrode layer on a substrate (column 1, line 57-column 2, line 21).  The conductive backplane is formed from a silver or copper laden latex, such as an aqueous solution containing silver flake and an acrylic copolymer (column 3, line 26-51).  Alternatively, the conductive backplane may comprise an electrically conductive polymer (column 3, line 65-column 4, line 5).  The dielectric layer comprises a material with a high dielectric constant, such as barium titanate, within an insulating polymer matrix applied from an ammonium hydroxide (i.e. water and ammonia) solution (column 4, lines 6-19).  The dielectric layer provides an insulating barrier between the backplane and electrode layer (column 4, lines 20-23).  The phosphor layer comprises a metal-doped zinc sulfide encapsulated within a polymer matrix (column 4, lines 43-46).  The phosphor layer is deposited from an ammonium hydroxide solution containing the polymer and metal-doped zinc sulfide (column 4, lines 58-64).  The polymer of the dielectric and phosphor layers is preferably an acrylic copolymer (column 4, lines 65-67).  The electrode is a transparent coating layer made /square (column 3, lines 62-64).  The dielectric layer is applied by spraying in successive coats to ensue even distribution of particulate/polymer solution and prevent excess buildup leading to an uneven coating (column 7, line 64-column 8, line 6).  The phosphor layer is applied by spraying in successive coats to ensue even distribution of particulate/polymer solution and prevent excess buildup leading to an uneven coating (column 8, lines 25-34).  The phosphor layer has a thickness of about 1 mil or less (column 9, lines 15-16).  The top layer is applied by spraying at a sufficient thickness to provide an optically transparent conductive layer (column 9, lines 58-64).
	The dielectric layer of Zsinko et al. corresponds to the first intermediate layer of the instant claims as it is formed from a composition containing: a reducer solvent (i.e. water), a binder component (acrylic copolymer), and a high-dielectric pigment (barium titanate).  Furthermore, it is designed to insulate the backplane from the electrode layer and is applied in a manner that is designed to form a smooth film with evenly dispersed dielectric particles.
	The phosphor layer of Zsinko et al. corresponds to the second intermediate layer of the instant claims as it is formed from a composition containing: a reducer solvent (water), a binder component (acrylic copolymer), and an electroluminescent pigment (metal-doped zinc sulfide).  Furthermore, it is applied in a manner that is designed to form a smooth film with evenly dispersed phosphor particles such that one of ordinary skill in the art would expect it to provide a uniform lighting effect when energized.

	The electrode layer of Zsinko et al. corresponds to the inherently conductive and substantially transparent outer layer of the instant claims as it is both conductive and transparent.  Zsinko et al. teach forming this layer from a composition containing: a reducer solvent (isopropyl alcohol) and a conductive component (an electrically conductive polymer).
	Zsinko et al. do not teach the weight percentages for the components of the dielectric, phosphor, and electrode layers as recited in claim 2.
	However, it is noted that one of ordinary skill in the art would not expect there to be a significant amount of solvent remaining after the layers have been formed.  For example, one of ordinary skill in the art would expect an intermediate layer which is adapted to insulate the outer and inner layers to be a solid layer.  As such, one of ordinary skill in the art would not expect the amount of solvent present in the composition from which the first intermediate layer is formed to affect the finished product provided that the resulting layer is smooth and does not allow a direct electrical connection between the conductive layers.  Regarding the relative amounts of non-volatile components in the layers, it would have required no more than routine experimentation and ordinary skill to determine optimal ranges for these components.  Since the dielectric, phosphor, and electrode layers of Zsinko et al. are designed to perform the same functions as their corresponding layers in the instant invention, one of ordinary skill in the art would expect this optimization to result in compositions that satisfy these limitations in claims 2 and 3 in the absence of any showing of criticality or unexpected results.
	Zsinko et al. is silent as to the thickness of the dielectric layer.

	Zsinko et al. do not teach the inclusion of a binder component as part of the composition forming the electrode layer and are silent as to the thickness and resistivity of the electrode layer.
	Yeh et al. is directed to an electroluminescent element comprising a transparent electrode, a phosphor layer, a dielectric layer, and a rear electrode (paragraph 0012).  The transparent electrode, corresponding to the outer layer of the claim and the electrode layer of Zsinko et al., contains any conductive material - such as ITO or conductive polymers - and may be formed from an ink or paste at a thickness of 0.1 to 1000 m with a surface resistivity of 30 to 1000 /square (paragraph 0024).
	It would have been obvious to one of ordinary skill in the art to fabricate the electrode of Zsinko et al. according to the transparent electrode of Yeh et al. since it has been held that the selection of a known material (e.g. the transparent electrode of Yeh et al.) based on its suitability for its intended use (e.g. a transparent electrode in an electroluminescent device) supported a prima facie obviousness determination.  See MPEP 2144.07.
	Additionally, while Yeh et al. do not explicitly teach that the composition for forming the transparent electrode comprises a solvent and binder resin, one of ordinary skill in the art would expect an ink to inherently contain both a solvent and a binder resin.  Additionally, one of ordinary skill in the art would expect the solvent to be volatile since the layers of the resulting article are solid.  Such a solvent reads on a reducer solvent - which is described in the instant 
	Regarding claims 4-7, Yeh et al. teach the functional equivalence of inorganic transparent conductive compounds, such as ITO and ATO, and conductive polymers for use as the conductive material in electrode layers (paragraph 0024).  Therefore, because these materials were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute an inorganic transparent conductive compounds (i.e. transparent conductive pigment) for the conductive polymer in the electrode and/or backplane of Zsinko et al.
	Regarding claims 8 and 9, one of ordinary skill in the art would expect the binder and solvent to be inherently functionally compatible with each other and the conductive component since they are applied from the same composition.
	Regarding claim 16, while neither Zsinko et al. nor Yeh et al. teach the use of a solvent comprising 15-30 wt% ethanol, 15-25 wt% methyl acetate, 15-25 wt% p-chlorobenzotrifluoride, and 15-25 wt% water to form the electrode layer of Zsinko et al. (which corresponds to the claimed inherently conductive and substantially transparent outer layer), the claims are directed to the formed multilayer coating and not the composition from which the coating is formed.  Since one of ordinary skill in the art would expect the finished coating to contain no significant amount of solvent, the choice of solvent is akin to a product-by-process limitation (i.e. the liquid used in the process by which the coating is formed) rather than a material property of the finished coating.  As such, the burden is on the applicant to conclusively show that coatings formed by applying from a solution containing the solvent of claim 16 would result in a .

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Zsinko et al. (US 8,470,388 B1) in view of Yeh et al. (US 2004/0183434 A1) as applied to claim 3 above, and further in view of Jakobi et al. (US 2003/0129297 A1).
	Zsinko et al. taken in view of Yeh et al. teach or suggest all the limitations of claim 14, as outlined above, except for simultaneously forming the dielectric and phosphor layers (i.e. the layers corresponding to the first and second intermediate coatings of the claims).  However, Zsinko et al. do teach that the layers are preferably applied by spray conformal coating (column 2, lines 14-16).
	Jakobi et al. is directed to an electroluminescent coating system comprising a dielectric film layer including an electroluminescent phosphor applied between conductive layers (paragraph 0006).  In one embodiment, a single dielectric film layer contains both an electroluminescent phosphor and a dielectric additive (paragraph 0018).  Alternatively, the electroluminescent phosphor and dielectric additive may be contained in separate layers (paragraph 0026).  The layers may be applied by spraying (paragraph 0020).
	That is, Jakobi et al. show that separate and combined dielectric and phosphor layers are known in the art as functionally equivalent structures in electroluminescent systems.  Therefore, because these two layer arrangements were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute a combined dielectric/phosphor layer in place of the distinct dielectric and phosphor layers in the system of Zsinko et al.

Double Patenting
Claims 1-14 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6, 8, 11, 18, 19, 21, 26, 27, 29, 37-40, 42, and 48 of U.S. Patent No. 9,642,212 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the inventions of instant claims 1-14 and 16 represent a genus of which the inventions described by claims 1-4, 6, 8, 11, 18, 19, 21, 26, 27, 29, 37-40, 42, and 48 of U.S. Patent No. 9,642,212 B1 are species since the coating claimed in U.S. Patent No. 9,642,212 B1 is limited to spray-applied conformal coatings while the instant claims are open to being applied by spraying (e.g. see claim 14) but are not required to be spray-applied.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993).

Response to Arguments
Applicant's arguments filed 24 June 2021 have been fully considered but they are not persuasive.
	Regarding the rejection of claim 3 under 35 USC 112(b) for use of the term "Solane," the applicant argues that it is not a trade name and that one of ordinary skill in the art would understand what is generically meant by the term.
	This is not persuasive because the term appears to be a tradename (see the attached product literature from TotalEnergies) and not a generic term.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) since a trademark or trade name is used to identify a source of goods and not the goods themselves.

	Although not explicitly taught by Yeh et al., the examiner has asserted that one of ordinary skill in the art would expect the ink of Yeh et al. to inherently comprise a solvent and binder resin.  However, rather than merely being a conclusory allegation, this position is supported by the plain and ordinary meaning of the word "ink."  In support of this position, page 321 of Elsevier's Dictionary of the Printing and Applied Industries containing the entry for "ink" is attached.  Ink is defined as a mixture of finely divided pigments suspended in drying and mineral oils.  Drying oils read on binder resin and mineral oils read on solvents.

	Regarding the rejection of the claims as under 35 USC 103 as obvious over (at least) Zsinko et al. in view of Yeh et al., the applicant argues one of ordinary skill in the art would not have been motivated to combine these references.  It is argued that, since Yeh et al. is directed to processes rather than formulas as means for addressing their problems, one of ordinary skill in the art would have no motivation to consider using the compositions of Yeh et al. in the system of Zsinko et al.
	This is not persuasive because references are relevant as prior art for all they contain and are not limited to the problems with which they are concerned (see MPEP 2123).  Additionally, since the courts have held the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination (see MPEP 2144.07), it would have been obvious to construct the transparent electrode of the electroluminescent device of Zsinko et al. from the material used by Yeh et al. to form a transparent electrode.

	This is not persuasive for the following reasons.  First, it is noted that independent claim 1 contains no limitations directed to the the weight percentages for the components of the dielectric, phosphor, or electrode layers.  Additionally, there are no showings or allegations of criticality associated with the weight percentages.  Since the prior art is teaching the same materials to form the same layers and the values chosen by the applicant are not asserted to provide any unexpected results, it would have required no more than routine experimentation and ordinary skill to determine workable concentrations for the components - concentrations that would be expected to overlap the claimed ranges since the compositions are being used to fabricate layers with the same functions.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMSEY E ZACHARIA whose telephone number is (571)272-1518.  The best time to reach the examiner is in the mornings on Monday through Friday.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached on 571 272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAMSEY ZACHARIA/Primary Examiner, Art Unit 1787